Exhibit 10.1

 

[guqe2carj2dq000001.jpg]

 

 

 

 

 

May 7, 2019

 

Via Electronic Mail

 

Billy May

 

Dear Billy:

 

We are pleased to extend an offer to join our team as Chief Customer Officer.
This offer is contingent upon you providing your current emplolyer with your
notice of resignation before May 17, 2019 and accepting employment with J. Crew
Group, Inc. (“J. Crew” or the “Company”) on or before July 22, 2019.  In this
position, you will report to me.

 

J. Crew is a company committed to creativity, quality and teamwork.  We believe
that you meet the high standards that we look for in our associates and are
confident that, if you join our team, we can provide you with professional
challenges and rewarding opportunities.  This letter sets forth the terms of the
offer to you.  All amounts, payments, and benefits herein are subject to
applicable tax withholdings and are expressed in U.S. Dollars.

 

Annual Salary

Your annual salary will be $800,000 payable biweekly every other Friday in
accordance with our normal payroll practices.

 

Sign on Bonus

In addition, you will receive a $300,000 sign-on bonus payable within 30 days of
your start of employment with the Company.  This amount is contingent upon you
being actively employed by us on the date of actual payout.  If you voluntarily
terminate your employment for any reason or are terminated for Cause (defined
below) within 12 months after your start date, you agree to repay J. Crew,
within 30 days of your separation date, the gross amount of the $300,000 sign-on
bonus.

 

Relocation

We will provide you with relocation assistance in accordance with J. Crew’s
Executive Homeowner relocation policy. Please contact Stuart Robertson at
212-209-6656, who will set you up with our relocation service company.

 

If you voluntarily terminate your employment for any reason or are terminated
for “Cause” (as defined below)  within one year after your start date, you agree
to repay the full gross amount of all payments, benefits and expense
reimbursements, paid by the Company in connection with your relocation
("Relocation Costs").  The repayment of the Relocation Costs must take place
within 30 days after your last day of employment.

 

Annual Bonus

In addition to the annual base salary, for fiscal year 2019 and thereafter
during your employment, you will have the opportunity to earn an annual bonus
(“Annual Bonus”) at a target of 75% of your annual base salary, up to a maximum
bonus based upon the terms of the bonus plan as in effect from time to time or
as otherwise determined by the Compensation Committee of the Company.  This
bonus is contingent on the achievement of certain company and individual
performance objectives which will be determined by the Company for each such
fiscal year in accordance with the Company’s annual bonus plan (“Plan”).  Bonus
payment is also contingent upon you being an active associate on the date of
actual payout.

 

--------------------------------------------------------------------------------

 

For fiscal year 2019 only, you will receive a guaranteed minimum annual bonus
payment of $300,000.00 (“Guaranteed FY 2019 Bonus”).  This payment is contingent
upon you being an active associate on the date of actual payout, which shall be
on or about April 2020.  If any portion of the Guaranteed FY 2019 Bonus payment
exceeds what you otherwise would have been entitled to under the Plan based on
actual achievement of FY 2019 annual target objectives, and you voluntarily
terminate your employment for any reason or are terminated for Cause (defined
below) within 12 months after J. Crew provides you said bonus, you agree to
repay the gross amount of the difference between the Guaranteed FY 2019 Bonus
and the actual earned FY 2019 bonus.  Such repayment shall be made within 30
days after your last day of employment.

 

Long Term Incentive Bonus  

During your first three years of employment (“Measurement Period”), you will be
eligible to earn an additional one-time bonus (the “Performance Incentive
Bonus”) in the aggregate amount of one million five hundred thousand dollars
($1,500,000), to be paid in two equal installments of $750,000 each upon the
achievement of two performance goals, respectively, which shall be based on the
Adjusted EBITDA (“EBITDA”) of businesses within the Company, the scope and
amount of which shall be communicated to you within 60 days of the start of your
employment.    An  installment of the Performance Incentive Bonus will become
vested if a) the relevant EBITDA goal  is achieved on a trailing twelve fiscal
month basis and sustained at such level for a period of six (6) fiscal months
thereafter (“Tail Period”) during the Measurement Period, and b) you have
remained in continuous employment from your start date until completion of the
Tail Period.  Payment will be made as soon as reasonably practicable following
the vesting of each applicable EBITDA target, but in no event later than two and
one-half months following the end of the calendar year in which the vesting date
occurs. For this purpose, “Adjusted EBITDA” shall have the same meaning as
reported to the SEC on a quarterly basis on Company’s Form 8-K.

 

Outside Interests

During your employment, you shall devote your full business time and energy,
attention, skills and ability to the performance of your duties and
responsibilities hereunder. Accordingly, you may not, directly or indirectly,
without the prior written consent of the Company, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, agent or representative of, any type of business or service (other
than as an employee of the Company).  Provided you have obtained the prior
consent of the Company, you may participate as a director of up to one
for-profit company at any given time during your employment.  

 

Benefits

We want you to stay healthy, have a secure financial future and live a balanced
work life.  Accordingly, we offer a competitive benefits package to help you do
this, including medical and dental insurance, paid time off, 401(k) savings plan
(with immediate enrollment eligibility and company matching after one year).

 

Equity

In accordance with the Chinos Holdings, Inc. 2011 Equity Incentive Plan or any
successor plan and the Management Stockholders Agreement (as either are amended
or restated from time to time, collectively the “Plan”), you will, as soon as
reasonably practicable following your start date, be granted (a) 560,000
restricted shares of Class A common stock, 280,000 of which shall be time-based
vesting at 40% on the second anniversary of the grant date and thereafter 20% on
each of the third, fourth, and fifth anniversaries of the grant date, and
280,000  of which shall be performance based vesting (together the restricted
stock shall be referred to as the “Equity Awards”). The performance based
restricted shares shall vest in accordance with any applicable restricted stock
award agreement issued to you. The Equity Awards are subject to the Plan, the
terms of the award agreements evidencing such Equity Awards, the terms of the
Management Stockholders Agreement and other restrictions and limitations
generally applicable to common stock of Parent or equity awards held by Company
executives or otherwise imposed by law.  

Restrictive Covenants and Confidential Information

As additional consideration for J.Crew extending this offer and in light of the
sensitive nature of your position, you agree to enter into a separate agreement
with the Company concurrent your execution of this letter in which you agree to
comply with certain non-competition and non-solicitation covenants during the

 

--------------------------------------------------------------------------------

 

term of your employment and for a period of twelve (12) months and eighteen (18)
months respectively following termination of such employment for any reason, as
well as obligations relating to the treatment and ownership of confidential
information. 

 

“Cause” shall mean (i) indictment, conviction or admission of any crime
involving dishonesty, violence, or moral turpitude (ii) willful misconduct or
gross negligence in connection with the performance of your duties as a J. Crew
employee, (iii) a material breach of this letter agreement, including without
limitation, your failure to perform your duties and responsibilities hereunder,
or a breach of any representation or covenant provided herein, (iv) a fraudulent
act or omission by you adverse to the reputation of J. Crew or any affiliate,
(v) the disclosure by you of any confidential information of J. Crew to persons
not authorized to know same, (vi) use of alcohol or drugs which interferes with
your performance of your duties or compromises the integrity or reputation of
the Company, (vii) excessive absence from work other than as a result of
disability, (viii) a violation of or failure to comply with any J. Crew policy
or the Company’s Code of Ethics and Business Practices; provided, however, that
in the event of a termination under subsection (ii), (iii), (vi), (vii) or
(viii), J. Crew must have given you 15 days’ written notice of the act or
omission constituting Cause and an opportunity to cure.

 

Director and Officer Insurance

During your employment, and at all times thereafter during which you remain an
executive officer of the Company, the Company or its affiliates will provide you
with directors’ and officers’ insurance liability coverage to cover claims
arising from your activities on behalf of the Company and its Affiliates, in the
same manner as such insurance is provided to other similarly-situated executive
officers or directors of the Company and its Affiliates.

 

Proprietary Information and Trade Secrets of Others

You represent to J. Crew that you do not have any other agreements, arrangements
or commitments with any other person or entity that conflict with accepting this
offer or performing your obligations and that you will not disclose to J. Crew
or use any proprietary information or trade secrets of another person or
entity.  You also agree that you will keep all proprietary, confidential
information of J. Crew strictly confidential and not disclose any such
information during or after your employment without J. Crew’s prior written
consent, and that you will abide by all J. Crew policies, including, but not
limited to, those contained in the J. Crew Code of Ethics and Business
Practices.

 

At Will Employment

By reviewing and signing this letter, you understand that your employment would
be “at will” and may be terminated by you or J.Crew at any time and for any
reason, and that this letter does not constitute an employment contract.  No
representative of J.Crew other than a J.Crew executive has the authority to
enter into any agreement for employment for a specified duration or to any
agreement other than at-will.  Any such agreement that changes your at-will
status must be explicit, in writing, and signed by an executive and you. This
offer is contingent upon the successful completion of a background screen,
reference check and your ability to provide the necessary original documents
needed to satisfactorily complete the Form I-9 of the US Citizenship &
Immigration Service.  No employment shall commence, and eligibility for benefits
will not be made available until you have provided the aforementioned documents.

  

If you agree that J. Crew and this offer are right for you, kindly sign and date
the enclosed copy of this letter and return it in the enclosed self-addressed
stamped envelope.  Please keep the other copy for your records.  If you have any
questions, please do not hesitate to contact me.  

 

We are truly excited to have you join our team and look forward to working with
you.  

 

Very truly yours,

 

 

 

 

 

 

/s/Michael J. Nicholson

 

 

 

 

 

 

Michael J. Nicholson                

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

/s/Billy May

 

 

 

Date:

May 8

, 2019

Billy May

 

 

 

 

 

 

 

 

 

 

 

 

 

 